FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TIMOTHY LEE BYRD,                              No. 06-15977
              Petitioner-Appellant,               D.C. No.
                v.                            CV-02-02013-MCE
GAIL LEWIS; ATTORNEY                          Eastern District
GENERAL FOR THE STATE OF                        of California,
CALIFORNIA,                                      Sacramento
            Respondents-Appellees.
                                                  ORDER

                       Filed June 10, 2008

   Before: J. Clifford Wallace and Johnnie B. Rawlinson,
       Circuit Judges, and Jane A. Restani,* Judge.


                             ORDER

   Submission of this case is WITHDRAWN and
DEFERRED pending the Supreme Court’s decision in Pulido
v. Chrones, 487 F.3d 669 (9th Cir. 2007 (per curiam), cert.
granted, 128 S. Ct. 1444 (2008). The Court’s framing of the
question presented in Pulido suggests that the opinion will
clarify how Neder v. United States, 527 U.S. 1 (1999), applies
to all defective jury instructions.

  The opinion filed on December 11, 2007, published at 510
F.3d 1045, is WITHDRAWN. It may not be cited as prece-
dent by or to this court or any district court of the Ninth Cir-
cuit until further order of the Court.

   *The Honorable Jane A. Restani, Chief Judge, United States Court of
International Trade, sitting by designation.

                                6565
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.